 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made this       day of      , 2007 (the “Effective
Date”), by and between PAYLESS SHOESOURCE, INC., a Delaware corporation, (“PSS”)
and                      (“Executive”).
WITNESSETH:
     WHEREAS, Payless and its related entities are one of the leading retail
companies in the United States with self service shoe stores throughout the
United States, Puerto Rico and the U.S. Virgin Islands, Guam, Saipan and Canada.
     WHEREAS, PSS conducts its business in part through various direct and
indirect subsidiaries (PSS and its subsidiaries and affiliates being
collectively referred to as “Payless”).
     WHEREAS, Executive is employed by Payless as a Senior Vice President
pursuant to that certain Amended and Restated Employment Agreement dated
effective as of                      (the “Prior Employment Agreement”).
     WHEREAS, Executive recognizes and acknowledges that Executive’s position
with Payless provides Executive with access to Payless’ proprietary, trade
secret and other confidential information relating to its business.
     WHEREAS, Payless has expended a great deal of time, money and effort to
develop and maintain its proprietary, trade secret and confidential information;
this information, if misused or disclosed, could be very harmful to Payless’
business and its competitive position in the marketplace.
     WHEREAS, Executive recognizes and acknowledges that if Executive’s
employment with Payless ceases, Payless needs certain protections to ensure that
Executive does not misuse or disclose any proprietary, trade secret or
confidential information entrusted to Executive during the course of employment
or take any other action which could result in a loss of Payless’ good will that
was generated on Payless’ behalf and at its expense, and, more generally, to
prevent Executive from having an unfair competitive advantage over Payless.
     WHEREAS, Executive desires to be employed by Payless, to be eligible for
potential compensation increases and to be given access to proprietary, trade
secret and confidential information of Payless necessary for Executive to
perform Executive’s job, but which Payless would not make available but for
Executive’s signing and agreeing to abide by the terms of this Agreement.
     WHEREAS, the parties desire to terminate the Prior Employment Agreement in
its entirety and to be subject to and bound by the terms and conditions of this
Agreement.
     In consideration of the mutual promises and agreements herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



1. Term. This Agreement shall commence on the Effective Date and shall expire on
May 31, 2009 (the “Contract Term”), unless sooner terminated in accordance with
Paragraph 8 hereof. Beginning on May 31, 2007, the Contract Term will be
automatically extended each day by one day, until either party delivers to the
other written notice of non-renewal.
2. Duties.
     (a) Executive shall perform all duties incident to the position of Senior
Vice President, as well as any other duties as may be assigned from time to time
by Payless, and agrees to abide by all the by-laws, policies, practices,
procedures and rules of Payless. Executive agrees to use Executive’s best
efforts, energies and skill to perform the duties and responsibilities of the
position, and to this end will devote Executive’s full time and attention
exclusively to the business of Payless. Executive may be assigned or transferred
to another management position, as designated by Payless, which may or may not
provide the same level of responsibility as the initial assignment. [Inasmuch as
Executive is a licensed attorney, this Agreement is intended to take into
account not only Payless’ needs and interests, but also Executive’s ethical and
other duties and responsibilities as an attorney.—only in attorney agreements]
This Agreement shall remain in effect and shall apply to Executive, without any
need for re-execution, regardless of the Payless subsidiary or business division
for which Executive works or provides services, or the duties to which Executive
may in the future be assigned.
     (b) At all times during the Contract Term, Executive will maintain
Executive’s residence within reasonable access to the Corporate Headquarters of
Payless or any division to which Executive may be assigned.
3. Compensation; Benefits.
     (a) Base Salary. Payless agrees to pay Executive a base salary during the
Contract Term at the annual rate of $                    , less applicable taxes
and withholding, payable in equal bi-weekly installments, which annual rate will
be subject to an annual review, which may result in an increase or decrease in
salary, during Payless’ regularly scheduled review time.
     (b) Incentive Plans. Executive shall be eligible to participate in such
annual and long-term plans, programs or arrangements established from time to
time for senior executives of Payless (the “Incentive Plans”), in accordance
with and subject to all of the terms and provisions of such Incentive Plans.
     (c) Expenses. Payless shall reimburse Executive for all items of normal
business expense incurred by Executive as an employee of Payless in accordance
with Payless’ reimbursement policies in effect from time to time.
     (d) Benefits. Payless has adopted certain welfare benefit plans (including,
but not limited to, medical, prescription drug, dental, disability, and life
insurance) and has established certain perquisites which may, from time to time,
confer rights and benefits on Executive in accordance with their terms. Payless
may also, in the future, adopt additional welfare benefit plans, establish
additional perquisites, or amend, modify or terminate any of the aforesaid
welfare benefit plans and arrangements, all in accordance with their terms and
in accordance with applicable law. Unless effectively waived, Executive shall be
entitled to whatever rights

-2-



--------------------------------------------------------------------------------



 



and benefits which may be conferred on Executive, from time to time in
accordance with the terms of such plans and arrangements.
     (e) Stock. Executive will be eligible for future grants of restricted
stock, stock-settled stock appreciation rights, stock options, or performance
units, if any, as may be granted under the terms of the Payless ShoeSource, Inc.
2006 Stock Incentive Plan, in accordance with the criteria established from time
to time by the Compensation Committee of the Payless ShoeSource, Inc. Board of
Directors.
     (f) Automobile Allowance. Executive shall be eligible for an automobile
allowance as determined by Payless from time to time, paid monthly upon written
request. The portion of the allowance that is substantiated as business-related
will not be considered taxable.
4. Noncompete.
     (a) At all times during the Contract Term, and for a period of two
(2) years immediately following Executive’s last day of employment with Payless,
Executive will not directly or indirectly:
     (i) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing, or control of, or be a partner in,
be employed by, or act as an advisor, consultant, agent, officer, director, or
independent contractor for, or otherwise have an interest in, a Competing
Business; or
     (ii) solicit, induce, hire, or attempt to aid or assist any person or
entity other than Payless in soliciting for employment, offering employment to,
or hiring, any employee of Payless or any person who, at any time during the
12 months prior to the solicitation, was employed by Payless.
Nothing in this Paragraph 4(a) shall prevent Executive, however, from performing
Executive’s duties and responsibilities for Payless. In addition, ownership of
an investment of less than the greater of $25,000 or 1% of any class of equity
or debt security of a Competing Business shall not constitute ownership or
participation in ownership in violation of Paragraph 4(a)(i). [ Provided
Paragraph 4(a) shall not apply to Executive if Executive is employed by or
acting as an advisor to a Competing Business solely in Executive’s capacity as a
lawyer.—only in attorney agreements]
     (b) The term “Competing Business” shall include, but not be limited to:
     (i) any retail business with gross sales or revenue in the prior fiscal
year of more than $25 million (or which is a subsidiary, affiliate or joint
venture partner of a business with gross sales or revenue in the prior fiscal
year of more than $25 million) which sells footwear or accessories in whole or
in part competitive to that sold by Payless (“Competitive Footwear”) (including,
without limitation, Wal-Mart Stores, Inc.; Sears Holdings Corporation; Target
Corporation; Foot Star, Inc.; DSW, Inc.; Aldo Shoes, Inc.; Ross Stores, Inc.;
T.J. Maxx; Off-Broadway Shoes; Burlington Coat Factory Warehouse Corporation;
Gennesco Inc.; Brown Shoe Company, Inc.; Shoe Carnival, Inc.; Kohl’s

-3-



--------------------------------------------------------------------------------



 



Corporation; Liz Claiborne, Inc.; Big 5 Sporting Goods Corporation; J.C. Penney
Company; Shoe Zone, Limited; Bata, Limited; Shoes.com; Zappos.com) within 10
miles of any Payless store or the store of any wholesale customer of Payless in
the United States, or anywhere in any foreign country in which Payless has
retail stores or wholesale customers;
     (ii) any franchising or wholesaling business with gross sales or revenues
in the prior fiscal year of more than $25 million (or which is a subsidiary,
affiliate or joint venture partner of a business with gross sales or revenues in
the prior fiscal year of more than $25 million) which sells Competitive Footwear
at wholesale to franchisees, retailers or other footwear distributors located
within 10 miles of any Payless store or the store of any wholesale customer of
Payless in the United States, or anywhere in any foreign country in which
Payless has retail stores or wholesale customers;
     (iii) any footwear manufacturing business with gross sales or revenue in
the prior fiscal year of more than $25 million (or which is a subsidiary,
affiliate or joint venture partner of a business with gross sales or revenue in
the prior fiscal year of more than $25 million) which sells Competitive Footwear
to retailers, wholesale customers, or other footwear distributors located within
10 miles of any Payless store or the store of any wholesale customer of Payless
in the United States, or anywhere in any foreign country in which Payless has
retail stores or wholesale customers (including, without limitation, Nine West
Shoes; Dexter Shoe Company; Liz Claiborne, Inc.; Wolverine Worldwide, Inc.;
Timberland Company; Nike, Inc.; Reebok International, Ltd.; K-Swiss, Inc.; and
adidas-Salomon AG); or
     (iv) any business which provides buying office services to any store or
group of stores or businesses referred to in Paragraph 4(b).
     (c) Background of non-compete restrictions:
     (i) In connection with its business, Payless has expended a great deal of
time, money and effort to develop and maintain its proprietary, trade secret and
confidential information; this information, if misused or disclosed, could be
very harmful to Payless’ business and its competitive position in the
marketplace;
     (ii) Executive recognizes and acknowledges that Executive’s position with
Payless provides Executive with access to Payless’ proprietary, trade secret,
and confidential information;
     (iii) Payless compensates its employees to, among other things, develop and
preserve goodwill and relationships on Payless’ behalf and to develop and
preserve business information for Payless’ exclusive ownership and use;
     (iv) long-term customer and supplier relationships often can be difficult
to develop and require a significant investment of time, effort and expense; and

-4-



--------------------------------------------------------------------------------



 



     (v) Executive recognizes and acknowledges that if Executive’s employment
with Payless were to cease, Payless would need certain protections in order to
ensure that Executive does not appropriate or use any confidential and
proprietary trade secret information entrusted to Executive during the course of
employment or take any other action which could result in a loss of Payless’
goodwill that was generated on Payless’ behalf and at its expense, and, more
generally, to prevent Executive from having an unfair competitive advantage over
Payless.
     (d) Reasonableness of non-compete restrictions. Executive acknowledges and
agrees that the restrictions in Paragraph 4 are reasonable and that such
restrictions are enforceable in view of the background for the non-compete
restrictions set forth in the Paragraph 4(c), and in view of, among other
things, the following:
     (i) the markets in which Payless operates its businesses;
     (ii) the proprietary, trade secret, and other confidential business
information to which Executive has or will have access;
     (iii) Executive’s training and background, which are such that neither
Payless nor Executive believes that the restraint will pose an undue hardship on
the Executive or prevent Executive from finding suitable non-competitive
employment during the specified period of non-competition;
     (iv) a Competing Business could benefit greatly if it were to obtain
Payless’ proprietary, trade secret, and other confidential business information;
     (v) Payless would not have adequate protection if Executive is permitted to
work for any Competing Business in violation of this Agreement since Payless
would be unable to verify whether its proprietary, trade secret, and other
confidential business information was being disclosed or misused;
     (vi) the limited duration and limited scope of, and the limited activities
prohibited by, the restrictions in Paragraph 4; and
     (vii) Payless’ legitimate interests in protecting its proprietary, trade
secret, and other confidential business information, goodwill and relationships.
     (e) If Executive violates Executive’s obligations under Paragraph 4, then
Payless shall be entitled to all legal and equitable rights and remedies under
this Agreement, including all of its rights and remedies referred to in
Paragraph 10 of this Agreement. Further, any time in which Executive is in
violation of Executive’s obligations shall not count toward satisfying the time
during which any injunctive restriction shall apply. For example, if Executive
were to join a competitor in violation of the restrictions in Paragraph 4(a) and
work for such competitor for one month before a court enjoined such violation,
then the two year time period of the restriction would begin when such
injunction were issued; the one month in which Executive violated the
restriction would not count toward the time that the restriction applies.

-5-



--------------------------------------------------------------------------------



 



     (f) Executive agrees to provide a copy of this Agreement (with Paragraph
3(a) redacted, if desired) to any prospective employer Executive contacts during
or after termination or resignation of employment. Executive authorizes Payless
to contact Executive’s future employers and other entities with which Executive
has any business relationship to determine Executive’s compliance with this
Agreement or to communicate the contents of this Agreement to such employer and
entities. Executive releases Payless, its employees and agents, from all
liability for damages arising from such contact or communications.
5. Confidential Information.
     (a) Executive will not, at any time during the Contract Term or after
termination of employment, directly or indirectly use, make known, disclose,
furnish, or make available Confidential Information (as defined herein), other
than in the proper performance of the duties contemplated herein.
     (b) “Confidential Information” means any non-public information pertaining
to Payless’ business disclosed by Payless to Executive, or developed or learned
by Executive during the course of Executive’s Payless employment, including,
without limitation, any confidential information and documents concerning
Payless’ customers; customer, supplier, and vendor lists; terms, conditions and
other business arrangements with vendors, suppliers, or factories; contract
factory lists; manufacturing plans; advertising, marketing plans and strategies;
pricing information; profit margins; seasonal plans, goals, objectives and
projections; compilations, analyses and projections regarding Payless’
businesses, product segments, product lines, suppliers, sales and expense
information; patent applications (prior to their being public); salary, staffing
and employment information (including information about performance of other
executives); operations manuals; computer software applications and other
programs; techniques, methods, styles, designs and design concepts, business
plans, knowledge and data related to processes, products, compounds,
compositions, formulae, lasts and molds, and “know-how,” techniques or any
technical information not of a published nature relating, for example, to how
Payless conducts its business;
     (c) Executive acknowledges that Payless’ business is intensely competitive
and that, by virtue of Executive’s employment with Payless, Executive will have
access to and knowledge of Confidential Information. Executive also agrees that
the misuse or direct or indirect disclosure of Confidential Information to
existing or potential competitors of Payless would place it at a competitive
disadvantage and would harm and damage Payless’ business.
     (d) During Executive’s employment with Payless and thereafter, Executive
will: (i) notify and provide Payless immediately with the details of any
unauthorized possession, use or knowledge of any Confidential Information,
(ii) assist in preventing any reoccurrence of such possession, use or knowledge,
and (iii) cooperate with Payless in any litigation or other action to protect or
retrieve Confidential Information.
6. Payless Intellectual Property. (a) Executive hereby assigns to Payless all of
Executive’s rights, title, and interest (including but not limited to all
patent, trademark, copyright and trade

-6-



--------------------------------------------------------------------------------



 



secret rights) in and to all Work Product (as defined herein). Executive further
acknowledges and agrees that all copyrightable Work Product prepared by
Executive within the scope of Executive’s employment with Payless are “works
made for hire” and, consequently, that Payless owns all copyrights thereto. For
purposes of this Agreement, “Work Product” shall include but is not limited to,
all literary works, software, documentation, memoranda, photographs, artwork,
sound recordings, audiovisual works, ideas, designs, inventions, discoveries,
creations, conceptions, improvements, processes, algorithms, and so forth which
(i) are prepared or developed by Executive, individually or jointly with others,
during Executive’s employment with Payless, or within six (6) months thereafter,
whether or not during working hours, and (ii) relate to or arise in any way out
of (1) current and/or anticipated business and/or activities of Payless,
(2) Payless’ current and/or anticipated research or development, (3) any work
performed by Executive for Payless, and/or (4) any information or assistance
provided by Payless, including but not limited to Confidential Information.
     (b) Executive shall promptly disclose to Payless all Work Product. All such
Work Product is and shall forthwith become the property of Payless, or its
designee, whether or not patentable or copyrightable. Executive will execute
promptly upon request any documents or instruments at any time deemed necessary
or proper by Payless in order to formally convey and transfer to Payless or its
designee title to such Work Product, or to confirm Payless or its designee’s
title therein, and it order to enable Payless or its designee to obtain and
enforce United States and foreign Letters Patent, Trademarks and Copyrights
thereon. Executive will perform Executive’s obligations under this Paragraph 6
without further compensation, except for reimbursement of reasonable
out-of-pocket expenses incurred at the request of Payless.
7. Disability. If Executive becomes Disabled and remains continuously so
Disabled for a period of 180 days, then Payless’ obligations under this
Agreement may be terminated by notice in writing to that effect during the
continuance of such Disability, such termination to take effect the later of
(a) the last day of the month during which such notice is given or (b) the last
day of such 180 day period. If Executive has made a previous election to
participate in the Payless ShoeSource, Inc. Long-Term Disability Plan (subject
to the terms and provisions of that plan), then the terms of that plan shall
apply. “Disability” or “Disabled” shall mean disability as defined under the
Payless ShoeSource, Inc. Long-Term Disability Plan applicable to Executive.
8. Termination.
     (a) For Cause; Voluntary Resignation; Death; Disability. Payless may
terminate Executive’s employment for Cause at any time upon written notice to
Executive, with immediate effect. Executive may voluntarily resign from Payless
at any time upon 30 days written notice to Payless; provided, Payless may
require Executive to cease working earlier and which date shall be the
termination date. If Executive’s employment terminates during the Contract Term
by reason of Executive’s death or Disability, by Executive’s voluntary
termination of employment, or by Payless for Cause:
     (i) Executive’s basic compensation and employee benefits shall cease on the
date of such termination or resignation, except as otherwise provided in any
applicable employee benefit plan or program;

-7-



--------------------------------------------------------------------------------



 



     (ii) Executive shall be entitled to receive Executive’s base salary through
that date of termination or resignation (including payment for any accrued but
unused vacation), payable within the first pay period following termination or
resignation;
     (iii) Executive will be reimbursed, in accordance with Payless policy, for
any business expenses properly incurred by Executive prior to the date of
termination or resignation;
     (iv) Executive shall be entitled to any equity-linked awards, consistent
with the terms of the applicable award agreements;
     (v) Executive shall be entitled to such portion of any long-term cash
incentive compensation as shall be payable under the terms of the Incentive
Plans; and
     (vi) Executive will have the opportunity to continue coverage in Payless’
medical, dental, and vision plans in which Executive is participating on the
date of termination or resignation, through COBRA.
     (b) Without Cause by Payless. Payless may terminate Executive’s employment
Without Cause at any time upon written notice to Executive. If Executive’s
employment is terminated Without Cause:
     (i) Executive’s basic compensation and employee benefits shall cease on the
date of such termination, except as otherwise provided herein or in any
applicable employee benefit plan or program;
     (ii) Executive shall be entitled to receive Executive’s base salary through
that date of termination (including payment for any accrued but unused
vacation);
     (iii) Executive will be reimbursed, in accordance with Payless policy, for
any business expenses properly incurred by Executive prior to the date of
termination;
     (iv) Provided that Executive is not in violation of, and does not violate,
any of Executive’s obligations under Paragraphs 2, 4, 5, and 6 of this
Agreement, Executive shall be entitled to a severance payment in an amount equal
to two (2) times Executive’s then current base salary at the time of termination
of employment, payable in a lump sum, less applicable withholdings and
deductions;
     (v) Executive shall be entitled to the amount of any annual award payable
to Executive under the Incentive Plans for the fiscal year in which Executive’s
employment is terminated, prorated by the number of days Executive is actively
employed in that fiscal year divided by the number of days in the fiscal year,
and payable at the time and pursuant to the terms of such Incentive Plans, less
applicable withholdings and deductions; provided, however, such Annual Award
must be paid no later than 2 1/2 months from the end of Payless’ fiscal year in
which Executive’s employment terminates;

-8-



--------------------------------------------------------------------------------



 



     (vi) Executive shall be entitled to any equity-linked awards, consistent
with the terms of the applicable award agreements;
     (vii) Executive shall be entitled to such portion of any long-term cash
incentive compensation as shall be payable under the terms of the Incentive
Plans;
     (viii) Executive will receive a special payment which is the equivalent,
before taxes, to the portion paid by Payless towards 18 months of COBRA coverage
under Payless’ medical, dental and vision plans, to the extent Executive is
participating in such plan(s) on the date of termination; and.
     (ix) Executive shall receive executive-level outplacement services to be
coordinated by the Human Resources Department. Executive must commence utilizing
the outplacement services no later than 30 days following the date of
termination or the right to such services will cease. Provided, however, the
services in no event will extend beyond 15 months following the date of
termination.
     (x) If at the time that Executive terminates employment Executive is a “key
employee” within the meaning of IRC Section 409A and regulation issued
thereunder, then, if necessary to comply with 409A, payment to Executive shall
not be made until six (6) months after termination of employment and such
payment shall be made in a lump sum, less applicable withholdings and
deductions.
     (c) “Cause” means:
     (i) an act of fraud, embezzlement, or theft against Payless, or any other
violation of the law that is harmful to the Company’s operations (excluding
minor traffic violations), or conviction of a felony;
     (ii) grossly negligent disclosure of Confidential Information contrary to
the policy of Payless;
     (iii) material breach of any of the terms of this Agreement, abuse of
Executive’s position for personal gain, or breach of Executive’s duties to
Payless and its shareholders;
     (iv) engagement in any competitive activity which would constitute a breach
of Executive’s duty of loyalty or of Executive’s obligations under this
Agreement;
     (v) grossly negligent breach of any policy of Payless including those
contained in Payless’ Code of Ethics;
     (vi) the conviction of Executive, or a plea of guilty or nolo contendre, to
any crime involving moral turpitude;
     (vii) the willful and continued failure by Executive to substantially
perform

-9-



--------------------------------------------------------------------------------



 



Executive’s duties with Payless (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness); or
     (viii) the willful engaging by Executive in conduct which is demonstrably
or materially injurious to Payless, monetarily or otherwise.
For purposes of this Paragraph 8(c), an act, or a failure to act, shall not be
deemed “willful” or “intentional” unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive’s action or
omission was in the best interest of Payless, as determined by Payless’ Senior
Vice President-Human Resources. Failure to meet performance standards or
objectives, by itself, will not constitute “Cause”.
Payless shall be entitled to suspend Executive with pay while investigating any
conduct that could constitute Cause.
     (d) Executive agrees that, in addition to any other remedies, and to the
extent permitted by law and or plan, Payless shall be permitted, as part of the
computation of any final amount due to Executive as compensation, wages, bonus,
or otherwise, and before any such amount shall be due and owing, to reduce any
amount which Payless may otherwise owe to Executive by any unpaid amount which
Executive owes to Payless.
     (e) Executive’s obligations under Paragraph 2 shall cease on the effective
date of such resignation or termination for whatever cause(s), Executive’s
obligations under the Agreement, including Paragraphs 4, 5, and 6, shall remain
in full force and effect, and Payless shall be entitled to all legal and
equitable rights and remedies under this Agreement, including all of its rights
and remedies referenced in Paragraph 10 of this Agreement.
     (f) Upon resignation or termination of employment due to whatever cause(s),
Executive shall return all property of Payless which is then or thereafter comes
into Executive’s possession, including but not limited to documents, contracts,
agreements, plans, photographs, books, notes, records, computer diskettes and
tapes, and any other electronically stored data and all copies of the foregoing,
as well as an other material or equipment supplied by Payless, keys, credit
cards, and equipment, and delete from Executive’s own computer or other
electronic storage medium any Confidential Information. Executive shall also
sign all documents necessary for Executive’s immediate resignation as an officer
of Payless.
     (g) The payments and other benefits provided in Paragraph 8 are not made
pursuant to any welfare benefit or pension plan as defined by the Employee
Retirement Income Security Act of 1974.
9. Release and Waiver of Claims. The parties agree that payment of severance and
other benefits provided in Paragraph 8 shall constitute payment in full for all
compensation due to Executive, are in lieu of any benefits which Executive may
otherwise be entitled under the Payless ShoeSource, Inc. Severance Plan, and
constitute full and complete discharge of any and all claims which Executive
might otherwise have or purport to have with respect to any period subsequent to
the effective date of such resignation or termination, for the payment of

-10-



--------------------------------------------------------------------------------



 



compensation, or any additional benefits provided by Payless to Executive.
Provided, however, the payments of the amounts specified in
Paragraph 8(b)(iv),(v),(viii) and (ix) are contingent upon Executive signing a
Separation Agreement and General Release, prior to payment.
10. Remedies. Executive acknowledges and agrees that the restrictions in this
Agreement are reasonable in order to protect Payless’ expectations and rights
under this Agreement and to provide Payless with the protections it needs to,
among other things, safeguard its Confidential Information. Executive agrees
that any breach or threatened breach of Paragraphs 4, 5, or 6 of this Agreement
by Executive will cause immediate irreparable injury to Payless, for which an
award of damages alone may be inadequate. Therefore, Payless shall be entitled,
in addition to any other legal or equitable right or remedy it may have, to
temporary, preliminary, and permanent injunctive relief restraining such breach
or threatened breach of Paragraphs 4, 5, or 6 of this Agreement. Moreover, any
award of injunctive relief shall not preclude Payless from seeking or recovering
any lawful compensatory damages which may have resulted from a breach of this
Agreement, including forfeiture of any payments not yet made and return of any
payments already received by Executive. In the event Payless is successful in
any suit or proceeding relating to the enforcement of this Agreement, Executive
agrees to pay Payless’ fees, costs and expenses, including attorneys’ fees.
11. Representations of Executive. Executive hereby represents and warrants that
the execution and delivery of this Agreement and Executive’s employment with
Payless do not violate any previous employment agreement or other contractual
obligation of Executive with any other party. Executive has not disclosed, and
will not disclose, to Payless any information, whether confidential, proprietary
or otherwise, which Executive is not legally free to disclose. Executive shall
abide by the terms of any nondisclosure or confidentiality agreement between
Payless and any other parties.
12. Severability. The invalidity or unenforceability of any provision, or
portion thereof, of this Agreement shall not affect the remainder of that
provision or any other provision of the Agreement. If any clause is deemed
overly broad, illegal, invalid, or unenforceable with respect to the duration of
time or the geographic scope, then such clause shall automatically be amended to
the extent (but only to the extent) necessary to make it sufficiently narrow in
scope, time and geographic area so that it shall be enforceable, and that it is
not illegal, void or unenforceable. All other remaining terms and provisions
shall remain in full force and effect.
13. Entire Agreement. With the sole exception of the Change of Control Agreement
dated                     , and the Indemnification Agreement dated
                    , each between Payless and Executive, and each amended from
time to time (collectively, the “Related Agreements”), the entire understanding
and agreement between the parties has been incorporated into this Agreement, and
this Agreement supersedes all other employment agreements or other arrangements
(except the Related Agreements), whether oral or written, with respect to the
subject matter contained herein, including the Prior Employment Agreement which
is hereby terminated. This Agreement may be executed in counterparts, in which
case each of the two counterparts shall be deemed to be an original and the
final counterpart shall be deemed to have been executed in Topeka, Kansas.

-11-



--------------------------------------------------------------------------------



 



14. Amendment, Breach and Waiver. This Agreement may not be changed, amended, or
modified in any manner except by a written instrument in writing signed by both
the parties hereto, except that if IRC Section 409A is determined to have
applicability to any portion of this Agreement, with the effect that Executive
shall have no right to any payment hereunder prior to six months from employment
termination, this Agreement may be amended by Payless to comply with IRC
Section 409A. The failure of either party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
of such provision, or of the right to such party thereto to enforce each and
every such provision in the event of a subsequent breach.
15. Successors and Assigns. This Agreement and/or the rights hereunder shall be
freely assignable by Payless. This Agreement shall inure to the benefit of, and
be binding upon, any entity which shall succeed to Payless’ business. Being a
contract for personal services, neither this Agreement nor any rights hereunder,
shall be assigned by Executive, and any such attempts or purported assignment
shall be null and void.
16. Third Party Beneficiary. Each PSS direct and indirect subsidiary is a third
party beneficiary of this Agreement with respect to, among other things, the
protection of each such subsidiary’s interest in such subsidiary’s Confidential
Information, customer goodwill, relationships and contacts, and each such
subsidiary has the full rights and power to enforce the rights, interests and
obligations under this Agreement of or relating to such subsidiary.
[17. Ethical Obligations. In recognition of Executive’s ethical duties and
responsibilities as a licensed attorney, the parties agree that nothing in this
Agreement shall prevent Executive from providing legal advice or otherwise being
engaged in the practice of law; provided, however, that Executive agrees not to
breach any ethical obligations Executive has by virtue of being, or having been,
Payless’ general counsel. — only in attorney employment agreements]
18. Governing Law; Choice of Forum. This Agreement, and any questions relating
or regarding the validity, interpretation, or performance, shall be governed by
and construed in accordance with the laws of the State of Kansas, without
reference to the conflicts or choice of law principles thereof. Payless and
Executive agree that any action to enforce any provision of this Agreement shall
be filed and litigated exclusively in any state court or federal court located
in the City of Topeka, Kansas, or in Shawnee County, Kansas. Payless and
Executive hereby waive any defense of lack of personal jurisdiction or venue in
such courts and agree that process may be served, if made upon Payless, upon
Payless’ registered agent (with a copy to Payless’ General Counsel), or if made
upon Executive, at Executive’s last known address on the records of Payless.
BY SIGNING THIS AGREEMENT, EXECUTIVE HEREBY CERTIFIES THAT EXECUTIVE (A) HAS
RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE SIGNING IT;
(B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT
OPPORTUNITY TO REVIEW THE AGREEMENT WITH ANY ADVISOR WHICH EXECUTIVE MAY DESIRE
TO CONSULT, INCLUDING LEGAL COUNSEL; (D) HAS HAD SUFFICIENT OPPORTUNITY BEFORE
SIGNING IT TO ASK ANY QUESTIONS EXECUTIVE HAS ABOUT THIS AGREEMENT AND HAS
RECEIVED SATISFACTORY ANSWERS TO

-12-



--------------------------------------------------------------------------------



 



ALL SUCH QUESTIONS; AND (E) UNDERSTANDS EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            EXECUTIVE              

PAYLESS SHOESOURCE, INC.
      By:           Its:               

-13-